Citation Nr: 1214869	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a right ankle disability.



REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.



ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2011.  This matter was originally on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's right ankle disability, right ankle stable joint with surgical arthrodesis, incomplete fusion, and residuals of posttraumatic arthritis, is related to active service.



CONCLUSION OF LAW

A right ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's August 2011 Remand, the Appeals Management Center (AMC) attempted to obtain the Veteran's service treatment records, obtained the Veteran's Social Security Administration (SSA) records, scheduled the Veteran for a VA examination, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran seeks service connection for a right ankle disability.  He contends that his current right ankle disability, end-stage degenerative joint disease, status post surgical fusion, is causally related to a right ankle fracture he sustained in service. Specifically, the appellant reports that in 1967, he fractured his right ankle while he was playing football.  He indicates that he received medical treatment at the U.S. Army Hospital in Frankfurt, Germany, including a cast which was changed five times.  

The Veteran's service treatment records are incomplete.  The record on appeal does contain a July 1978 military separation medical examination report which notes that his lower extremities were normal. 

In support of his claim, the appellant submitted a July 2007 statement from G.W.F., Jr., LT. Col. (Ret.), who certified that he had been the commanding officer of C Battery, 2d Battalion, 18th Field Artillery, in Rothwestern Kasserne, Germany.  He indicated that the Veteran had been his Executive Officer.  Lt. Col. F. recalled that in the fall of 1967, the appellant fractured his right leg and was sent to the military hospital in Frankfurt.  He recalled that the appellant was placed in a cast which was replaced several times before finally being removed approximately two months thereafter. 

The record on appeal also includes post-service clinical records showing that in May 2004, the Veteran was examined in connection with his complaints of longstanding problems with his right ankle which had become more significant in the prior few months.  He reported sustaining a fracture in the military in 1967.  The Veteran reported that was treated nonoperatively in service with a cast for several months.  X-ray studies showed advanced end-stage degenerative joint disease. Surgical fusion was recommended.  Operative reports show that in August 2004, the Veteran underwent a right ankle arthrodesis.  Clinical records documenting his follow-up care have been associated with the claims folder. 

The Veteran underwent VA medical examination in February 2008 at which time he reported that in 1967, he fractured his right ankle in service while playing football.  He indicated that he was treated with a cast for approximately eight weeks thereafter.  The Veteran indicated that this was the only time he had ever injured his right ankle.  He further indicated that after the cast was removed, he served on active duty until 1978 without difficulty.  The Veteran reported that in 2003, he began to experience increasing ankle symptoms, including pain with ambulation. He was referred to an orthopedic surgeon who performed a surgical fusion right ankle arthrodesis in 2004.  The Veteran indicated that he remained under follow-up care. 

The examiner diagnosed the appellant as having right ankle stable joint with surgical arthrodesis, incomplete fusion, and residuals of posttraumatic arthritis.  The examiner stated that although it was rational to believe a one-time injury to the ankle could subsequently cause posttraumatic arthritis, in the Veteran's case, he was hesitant to provide a positive nexus opinion absent clinical documentation of the in-service fracture.  Rather, he indicated that "[c]urrent right ankle is at least likely as not (less than 50/50 probability) caused by or the result of active duty service."  

In July 2009, the Board requested clarification of the February 2008 VA medical opinion.  In a September 2009 addendum, the examiner indicated that he was being asked "to guess about the condition of the right ankle without evidence."  He explained that the absent clinical records documenting the fracture or ankle problems from 1967 to 2004, he was unable to provide a more definitive opinion and would not guess.  He again indicated that "[c]urrent right ankle is at least likely as not (less than 50/50 probability) caused by or the result of active duty service." 

In August 2011, the Board again remanded the claim for additional development.  Specifically, the Board requested, inter alia, an additional VA examination be conducted for the purpose of identifying the nature and etiology of the Veteran's current right ankle disability.  

In September 2011, the Veteran underwent such VA examination.  After a review of the claims file and physical examination of and interview with the Veteran, the examiner opined that the right ankle disability was more likely than not related to the ankle injury sustained in 1967.  The examiner noted that further treatment of the Veteran's right ankle injury required multiple castings and that the Veteran confirmed that he was required to work and was unable to stay off the injured limb for any prolonged period of time.  The examiner explained that a fracture requires immobility and no application of pressure to the extremity, and that because the Veteran could not do so, there was potential for long-term consequences such as an unhealed fracture or traumatic arthritis.  The examiner noted that x-rays were taken of the left ankle, and that although it showed arthritis, it was nowhere near what would be considered end stage arthritis.  The examiner noted that because the left ankle did not sustain trauma, it was expected that without the trauma to the bone structure, the Veteran's right ankle x-rays would be similar in appearance when comparing the right to the left.  The examiner opined that the end stage ankle arthritis could have been caused by the fracture of the right ankle leading to the current disability.

The Board notes that the only evidence of record which confirms a right ankle injury in service is the statements of the Veteran and his commanding officer

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his right ankle disability is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is, however, competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, there is no evidence of record which contradicts the Veteran's assertion that he injured his right ankle in service.  Although the July 1978 Report of Medical Examination evaluated the Veteran's lower extremities as normal, this in and of itself only indicates that at the time of the examination, the Veteran did not have an abnormality of the ankle.  The record also includes a supportive lay statement of the Veteran's former commanding officer.  Thus, the Board concludes that the lay statement provided by the Veteran regarding an in-service right ankle fracture is both competent and credible.

As such, the record contains competent and credible evidence of an in-service right ankle injury, evidence of a current, chronic right ankle disability, and medical evidence of a nexus between the currently-diagnosed right ankle injury and the Veteran's active military service.  

As such, the Board concludes that the preponderance of the evidence supports the claim for service connection.  


ORDER

Entitlement to service connection for a right ankle disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


